DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,596,572 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
.


Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,596,572 B2.  Claim 27, from which claim 28 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,596,572 B2 also meets the additional limitation of claim 28 of the instant application:

    PNG
    media_image1.png
    485
    405
    media_image1.png
    Greyscale




Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,596,572 B2.  Claim 27, from which claim 29 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,596,572 B2 also meets the additional limitation of claim 29 of the instant application.

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,596,572 B2.  Claim 27, from which claim 30 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 10,596,572 B2 also meets the additional limitation of claim 30 of the instant application.

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,596,572 B2.  Claim 27, from which claim 31 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 10,596,572 B2 also meets the additional limitation of claim 31 of the instant application.

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 together of U.S. Patent No. 10,596,572 B2.  Claim 31, from which claim 32 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 5 together of U.S. Patent No. 10,596,572 B2 meet all of the limitations of claim 32 of the instant application.  Note that one of ordinary skill in the art would consider combining features from dependent claims in a patent, especially when they depend from the same base claim as they then clearly modify the same base invention.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,596,572 B2.  Claim 27, from which claim 33 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,596,572 B2 also meets the additional limitation of claim 33 of the instant application.


Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,596,572 B2.  Claim 27, from which claim 34 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 10,596,572 B2 also meets the additional limitation of claim 34 of the instant application.

Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,596,572 B2.  Claim 27, from which claim 35 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 10,596,572 B2 also meets the additional limitation of claim 35 of the instant application.


Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,596,572 B2.  Claim 27, from which claim 36 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 10,596,572 B2 also meets the additional limitation of claim 36 of the instant application.

Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,596,572 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 10,596,572 B2 meets all of the limitations of claim 37 of the instant application.

Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,596,572 B2.  Claim 37, from which claim 38 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 10,596,572 B2 also meets the additional limitation of claim 38 of the instant application.

Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,596,572 B2.  Claim 37, from which claim 39 depends, has been addressed above.  Although the claims at issue are not claim 13 of U.S. Patent No. 10,596,572 B2 also meets the additional limitation of claim 39 of the instant application.

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,596,572 B2.  Claim 37, from which claim 40 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 10,596,572 B2 also meets the additional limitation of claim 40 of the instant application.


Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,596,572 B2.  Claim 37, from which claim 41 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 10,596,572 B2 also meets the additional limitation of claim 41 of the instant application.




Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,596,572 B2.  Claim 37, from which claim 42 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of U.S. Patent No. 10,596,572 B2 also meets the additional limitation of claim 42 of the instant application.


Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,596,572 B2.  Claim 37, from which claim 43 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of U.S. Patent No. 10,596,572 B2 also meets the additional limitation of claim 43 of the instant application.


Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,596,572 B2.  Claim 37, from which claim 44 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. Patent No. 10,596,572 B2 also meets the additional limitation of claim 44 of the instant application.

Other Relevant Prior Art

Li et al., “A Low-Cost and High resolution Droplet Position Detector for an Intelligent Electrowetting on Dielectric Device,” Journal of Laboratory Automation 2015, vol. 20(6) 663-669 (“Li”) discloses a digital microfluidic apparatus similar to that set forth in independent claim 27 of the instant application (see the rejection of claim 1 under 
35 U.S.C. 103 in the Non-Final Office Action, mailed July 24, 2019, in parent application 16/324,420 (hereafter “Parent application”)).  However, Li does not disclose that the “each of the plurality of sensing circuits comprising a charging circuit and a discharging circuit, . . . .[italicizing by the Examiner]”   The sensing circuit in Li comprises an Analog Devices AD7745 CDC (capacitive-to-digital converter) (

    PNG
    media_image2.png
    164
    485
    media_image2.png
    Greyscale

	See Li page 664.).  The Analog Devices publication 24-Bit Capacitance-to-Digital Converter with Temperature sensor, AD7745/AD7746, Analog Devices: Norwood (MA), 2005 while disclosing a charging circuit for the CDC (the box labeled "Excitation" in Figure 26), does not disclose a discharge circuit.  
	Applicant’s originally filed specification states,

    PNG
    media_image3.png
    222
    654
    media_image3.png
    Greyscale

	Regarding independent claim 37 of the instant application, it is similar to claim 21 of the original claim set of Parent application.  The reason for the indication of allowability of claim 21 in Parent application similarly applies in the instant application:
g) in claim 21 the combination of limitations requires “determining a location of the one or more droplets comprises comparing the sensed charging voltages to a predetermined value or range of 10values to determine if a droplet is on or adjacent to an actuation electrode.”
Li as modified by Pamula, Analog Devices, and Sturmer determines a location of the one or more droplets by comparing the sensed capacitance to a predetermined value or range of 10values to determine if a droplet is on or adjacent to an actuation electrode.  See in Li Figures 7 and 8, and the second full paragraph in the second column on page 666.

		See the bottom of page 29, bridging to page 30, of the aforementioned Non-Final Office Action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             July 30, 2021